DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 25, 2021 has been entered.

Claim Objections
The Objection to Claims 1 – 7 and 9 – 10 for the limitation “and the third latches output simultaneously the first digital image signals and the third digital image signals in response to the first latch output signal and the third latch output signal during the first period” is withdrawn in light of the amendment to at least Claim 1.
Claims 1 – 7 and 9 – 10 are objected to because of the following informalities:  Claim 1 contains the limitation “a latch circuit comprising a plurality of first latches, a plurality of second latches and third latches configured to output a plurality of digital image signals…” which is believed to be intended to be “a latch circuit comprising a a plurality of third latches configured to output a plurality of digital image signals…”  The examiner believes this to be a typo and the claims will be treated as such.  Claims 2 – 7 and 9 – 10 inherit this objection.  Appropriate correction is required.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 7 and 9 – 10 are rejected under 35 U.S.C. 103 as being unpatentable over Ishii (U.S. PG Pub 2015/0221274) in view of Shimizu (U.S. PG Pub 2004/0189579).

Regarding Claim 1, Ishii teaches a display device (Figure 1.  Paragraph 27) comprising: 

a data driving circuit (Figure 1, Element 3.  Paragraph 32) including a plurality of data integrated circuits (Figure 1, Elements 3a - 3e.  Paragraph 32) outputting a plurality of data voltages comprising at least first and second data voltages (Figure 2, Elements V(k/3 + 1) - V(2k/3).  Paragraph 47) based on the main clock signal (Figures 1 and 2, Element clock.  Paragraph 29); 
a gate driving circuit (Figure 1, Elements 2A and 2B.  Paragraphs 29 - 30) configured to output a plurality of gate signals; and 
a display panel (Figure 1, Element 20.  Paragraph 28) comprising a plurality of data lines (Figure 2, Element D1 - Dn.  Paragraph 28), a plurality of gate lines (Figure 2, Element S1 - Sm.  Paragraph 28) and a plurality of pixels (Figure 1, Element not labeled but is the cell.  Paragraph 28), the display panel (Figure 1, Element 20.  Paragraph 28) configured to receive the data voltages from the data driving circuit (Figure 1, Element 3.  Paragraph 32) through the data lines (Figure 2, Element D1 - Dn.  Paragraph 28) and to receive the gate signals only from (Seen in Figure 1) the gate driving circuit (Figure 1, Elements 2A and 2B.  Paragraphs 29 - 30) through the gate lines (Figure 2, Element S1 - Sm.  Paragraph 28); 
wherein each of the plurality of data integrated circuits (Figure 1, Elements 3a - 3e.  Paragraph 32) comprises: 
a shift register (Figure 2, Element 131.  Paragraph 36) configured to output a plurality of latch clock signals (Figure 2, Elements P1 - Pk.  Paragraph 36); 

a clock generator (Figures 2 - 3, Element 134.  Paragraph 38) configured to receive the main clock signal (Figures 1 and 2, Element clock.  Paragraph 29), generate the plurality of latch output signals (Figure 2, Elements CL1 - CLk.  Paragraph 42) from (Seen in Figure 3) the main clock signal (Figures 1 and 2, Element clock.  Paragraph 29), and output the first to third latch output signals (Figure 2, Elements CL1 - CLk.  Paragraph 42) to the latch circuit (Figure 2, Element 133.  Paragraph 35); 
wherein the plurality of latch clock signals (Figure 2, Elements P1 - Pk.  Paragraph 36) are sequentially activated (Paragraph 36),
wherein each of the plurality of first latches (Figure 2, Elements not labeled, but are the first 1/3 of the k lines (e.g., 1 - k/3).), each of the plurality of second latches (Figure 2, Elements not labeled, but are second 1/3 of the k lines (e.g., (k/3 + 1) - 2k/3).) and each of the plurality of third latches (Figure 2, Elements not labeled, but are third 1/3 of the k lines (e.g., (2k/3 + 1) - k.) latch one of a plurality of image signals (Figure 2, 
wherein the plurality of first latches (Figure 2, Elements not labeled, but are the 1 - k/3 lines.) output first digital image signals (Figure 2, Elements Y1 - Y(k/3).  Paragraph 46) of the digital image signals (Figure 2, Elements Y1 - Yk.  Paragraph 46), the plurality of second latches (Figure 2, Elements not labeled, but are the (k/3 + 1) - 2k/3 lines.) output second digital image signals (Figure 2, Elements Y(k/3 + 1) - Y(2k/3).  Paragraph 46) of the digital image signals (Figure 2, Elements Y1 - Yk.  Paragraph 46), and the plurality of third latches (Figure 2, Elements not labeled, but are the (2k/3 + 1) - k.) lines.) output third digital image signals (Figure 2, Elements Y(2k/3 + 1) - Yk).  Paragraph 46) of the digital image signals (Figure 2, Elements Y1 - Yk.  Paragraph 46), 
wherein the first latch output signal (Figure 2, Elements CL1 - CL(k/3).  Paragraph 42) and the third latch output signal (Figure 2, Elements CL(2k/3 + 1) - CL(k).  Paragraph 42) are activated (Figure 9.  Ishii shows that Elements CL1 – CL(k/3) and CL(2k/3) – CLk are activated during the time when the signals CL(k/3) and CL(2k/3) – CLk go high.) during the first period (Figures 8 - 9 and 10C, Element not labeled, but are the timing of signals 1 - (k/3).  Paragraphs 45 - 48), respectively and the second latch output signal (Figure 2, Elements CL(k/3 + 1) - CL(2k/3).  Paragraph 42) is activated (Figure 9.  Ishii shows that Elements CL(k/3 + 1) - CL(2k/3) are activated when signals CL(k/3 + 1) - CL(2k/3) go high.) during the second period (Figures 8 - 9 and 10C, Element not labeled, but are the timing of signals (k/3 + 1) - 2k/3.  Paragraphs 45 - 48) after (Seen in Figures 8 – 9 and 10C) the first period (Figures 8 - 9 and 10C, Element not labeled, but are the timing of signals 1 - (k/3).  Paragraphs 45 - 48)

wherein the second data lines (Figure 2, Element D(k/3 + 1) - D(2k/3).  Paragraph 28) are disposed between (Seen in Figures 1 – 2) the first data lines (Figure 2, Element D1 - D(k/3).  Paragraph 28) and the third data lines (Figure 2, Element D(2k/3 + 1) - Dk.  Paragraph 28).
Ishii is silent with regards wherein each of the plurality of first latches output simultaneously a respective one of the first digital image signals in response to the first latch output signal during the first period; wherein each of the plurality of third latches output simultaneously a respective one of the third digital image signals in response to the third latch output signal during the same first period; wherein each of the plurality of second latches output simultaneously a respective one of the second digital image signals in response to the second latch output signal during the second period.
Shimizu teach a latch circuit (Element 33) that contains a plurality of first latches (Elements are not labeled, but are the latches that drive lines XI, Y1, and Z1), a plurality of second latches (Elements are not labeled, but are the latches that drive lines X2, Y2, 
wherein each of the plurality of first latches (Elements are not labeled, but are the latches that drive lines XI, Y1, and Z1) output simultaneously a respective one of the first digital image signals (Elements XI, Y1, and Z1) in response to the first latch output signal (Element not labeled, but is the signal coming from the inverter (Element 34) to the plurality of first latches (Elements are not labeled, but are the latches that drive lines XI, Y1, and Z1).) during the first period (Elements not labeled, but occurs when the signal coming from the inverter (Element 34) is at a first level that activates the latch cells X1, Y1, Z1, X100, Y100, and Z100.); 
wherein each of the plurality of third latches (Elements are not labeled, but are the latches that drive lines XI00, Y100, and Z100) output simultaneously a respective one of the third digital image signals (Elements X100, Y100, and Z100) in response to the third latch output signal (Element not labeled, but is the signal coming from the inverter (Element 34) to the plurality of third latches (Elements are not labeled, but are the latches that drive lines XI00, Y100, and Z100).) during the same first period (Elements not labeled, but occurs when the signal coming from the inverter (Element 34) is at a first level that activates the latch cells X1, Y1, Z1, X100, Y100, and Z100.); 
wherein each of the plurality of second latches (Elements are not labeled, but are the latches that drive lines X2, Y2, and Z2) output simultaneously a respective one of the second digital image signals ( Elements X2, Y2, and Z2) in response to the second latch output signal (Element not labeled, but is the signal coming from the delay circuit (Element 32) to the plurality of second latches (Elements are not labeled, but are the 
It would have been obvious to a person of ordinary skill in the art to modify the teaching of the display driver of Ishii with the latch circuit timings of Shimizu. The motivation to modify the teachings of Ishii with the teachings of Shimizu is to provide a driving circuit that avoids excessive peak current flow which further lowers noise, as taught by Shimizu (Paragraph 53).

Regarding Claim 2, Ishii in view of Shimizu teach the display device (Figure 1.  Paragraph 27) of claim 1 (See Above).  Ishii teaches wherein the first latch output signal (Figure 2, Elements CL1 - CL(k/3).  Paragraph 42) and the third latch output signal (Figure 2, Elements CL(2k/3 + 1) - CL(k).  Paragraph 42) are activated (Figure 9.  Ishii shows that Elements CL1 – CL(k/3) and CL(2k/3) – CLk are activated during the time when the signals CL(k/3) and CL(2k/3) – CLk go high.) during the first period (Figures 8 - 9 and 10C, Element not labeled, but are the timing of signals 1 - (k/3).  Paragraphs 45 - 48) and are inactivated (Figure 9.  Ishii shows that Elements CL1 – CL(k/3) and CL(2k/3) – CLk are inactivated (go down) during the time when the signals CL(k/3 + 1) - CL(2k/3) go high.) during the second period (Figures 8 - 9 and 10C, Element not labeled, but are the timing of signals (k/3 + 1) - 2k/3.  Paragraphs 45 - 48).

Regarding Claim 3, Ishii in view of Shimizu teach the display device (Figure 1.  Paragraph 27) of claim 2 (See Above).  Ishii teaches wherein the second latch output 

Regarding Claim 4, Ishii in view of Shimizu teach the display device (Figure 1.  Paragraph 27) of claim 1 (See Above).  Ishii teaches further comprising a digital to analog converter (Figure 2, Element 135.  Paragraph 47) configured to receive the first (Figure 2, Elements Y1 - Y(k/3).  Paragraph 46) to third digital image signals (Figure 2, Elements Y(2k/3 + 1) - Yk).  Paragraph 46) and convert the first (Figure 2, Elements Y1 - Y(k/3).  Paragraph 46) to third (Figure 2, Elements Y(2k/3 + 1) - Yk).  Paragraph 46) digital image signals to first (Figure 2, Elements V1 - V(k/3).  Paragraph 47) to third (Figure 2, Elements V(2k/3) - Vk.  Paragraph 47) data voltages, 
wherein the first data lines (Figure 2, Element D1 - D(k/3).  Paragraph 28) receive the first data voltages (Figure 2, Elements V1 - V(k/3).  Paragraph 47), the second data lines (Figure 2, Element D(k/3 + 1) - D(2k/3).  Paragraph 28) receive the second data voltages (Figure 2, Elements V(k/3 + 1) - V(2k/3).  Paragraph 47), and the third data lines (Figure 2, Element D(2k/3 + 1) - Dk.  Paragraph 28) receive the third data voltages (Figure 2, Elements V(2k/3) - Vk.  Paragraph 47).

Regarding Claim 5, Ishii in view of Shimizu teach the display device (Figure 1.  Paragraph 27) of claim 4 (See Above).  Ishii teaches wherein the digital to analog converter (Figure 2, Element 135.  Paragraph 47) outputs simultaneously (Figure 10C.  Paragraph 48) the first data voltages (Figure 2, Elements V1 - V(k/3).  Paragraph 47) and the third data voltages (Figure 2, Elements V(2k/3) - Vk.  Paragraph 47) in response to the first latch output signal (Figure 2, Elements CL1 - CL(k/3).  Paragraph 42) and the third latch output signal (Figure 2, Elements CL(2k/3 + 1) - CL(k).  Paragraph 42), and outputs the second data voltages (Figure 2, Elements V(k/3 + 1) - V(2k/3).  Paragraph 47) in response to the second latch output signal (Figure 2, Elements CL(k/3 + 1) - CL(2k/3).  Paragraph 42).

Regarding Claim 6, Ishii in view of Shimizu teach the display device (Figure 1.  Paragraph 27) of claim 1 (See Above).  Ishii teaches wherein the timing controller (Figure 1, Element 1.  Paragraph 29) further outputs a control signal (Figures 1 and 2, Element ISS.  Paragraph 29) that determines an order (Figures 1 and 2, Element ISS, Sub-Element DM.  Paragraph 40), the clock generator (Figures 2 - 3, Element 134.  Paragraph 38) receives the control signal (Figures 1 and 2, Element ISS.  Paragraph 29), and outputs the latch output signals (Figure 2, Elements CL1 - CLk.  Paragraph 42) according to the order (Figures 1 and 2, Element ISS, Sub-Element DM.  Paragraph 40).

Regarding Claim 7, Ishii in view of Shimizu teach the display device (Figure 1.  Paragraph 27) of claim 1 (See Above).  Ishii teaches wherein the timing controller 

Regarding Claim 9, Ishii in view of Shimizu teach the display device (Figure 1.  Paragraph 27) of claim 1 (See Above).  Ishii teaches wherein each of the second latches (Figure 2, Elements not labeled, but are second 1/3 of the k lines (e.g., (k/3 + 1) - 2k/3).) outputs a distinct one of the second digital image signals (Figure 2, Elements Y(k/3 + 1) - Y(2k/3).  Paragraph 46) during the second period (Figures 8 - 9 and 10C, Element not labeled, but are the timing of signals (k/3 + 1) - 2k/3.  Paragraphs 45 - 48) in response to the second latch output signal (Figure 2, Elements CL(k/3 + 1) - CL(2k/3).  Paragraph 42).

Regarding Claim 10, Ishii in view of Shimizu teach the display device (Figure 1.  Paragraph 27) of claim 1 (See Above).  Ishii teaches wherein the second latches (Figure 2, Elements not labeled, but are second 1/3 of the k lines (e.g., (k/3 + 1) - 2k/3).) are located between (Seen in Figure 2) the first latches (Figure 2, Elements not labeled, but are the first 1/3 of the k lines (e.g., 1 - k/3).) and the third latches (Figure 2, Elements not labeled, but are third 1/3 of the k lines (e.g., (2k/3 + 1) - k.), the first latches (Figure 2, Elements not labeled, but are the first 1/3 of the k lines (e.g., 1 - k/3).) .


Response to Arguments
All arguments are considered moot in light of the above rejection.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Lee et al. (U.S. PG Pub 2009/0058838); Kim et al. (U.S. PG Pub 2015/0049076); and Shin et al. (U.S. PG Pub 2017/0047001) disclose inventions that have latch circuits being driven in a manner similar to the instant invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW B SCHNIREL whose telephone number is (571)270-7690.  The examiner can normally be reached on Monday - Friday, 10 - 6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on 571-272-0666.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.B.S/Examiner, Art Unit 2625                                                                                                                                                                                                        
/WILLIAM BODDIE/Supervisory Patent Examiner, Art Unit 2625